Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closes prior art reference is US 5820346 to Young. Neither Young nor the cited prior art, considered alone or in combination, teaches or discloses an assembly to support a fastener as claimed in claim 1, wherein a first flange and a second flange extending from the support surface, wherein the first flange is perpendicular to the second flange.
Neither Young nor the cited prior art, considered alone or in combination, teaches or discloses an aircraft as claimed in claim 11, wherein a first flange and a second flange extending from the surface, wherein the first flange is perpendicular to the second flange.
Neither Young nor the cited prior art, considered alone or in combination, teaches or discloses a system as claimed in claim 16, wherein a first flange and a second flange extending from the surface, wherein the first flange is perpendicular to the second flange.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eret McNichols can be reached on 571-270-7363.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DING Y TAN/Examiner, Art Unit 3632          

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632